DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/6/2021 has been entered.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 12/27/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Remarks
4.	In response to communications filed on 12/6/21, claims 30-31 and 36 have been cancelled; claims 21-23, 29, 32, 34-35, and 37-38 have been amended, and new claims 43-45 have been added. Therefore, claims 21-29, 32-35, 37-38 and 41-45 are presently pending in the application.

Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claims 21-29, 32-35, 37-38 and 41-45 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims 21, 32 and 37 recite the limitations of identify a plurality of contiguous data entries that match a pattern, applying a condition to the sequence of contiguous data entries that match the pattern, and providing the plurality of contiguous data entries that match the pattern and that satisfy the condition, as drafted, these limitations are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “one or more processors” language, identify a plurality of contiguous data entries that match a pattern, and applying a condition to the sequence of contiguous data entries that match the pattern. Similarly, the limitation of providing the plurality of contiguous data entries that match the pattern and that satisfy the condition, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “one or more processors” language, “identifying” in the context of this claim encompasses the use of identifying patterns and applying a condition to provide to matched pattern. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application.
In particular, the claim only recites one additional element – using a processor to identify matching patterns, applying a condition and providing the match. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of identifying and matching a pattern) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to identify a pattern, apply a condition and provide the matched pattern steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.

	Claims 22-31, 33-36, 38 and 41-45 are dependent upon rejected independent claims 21, 32 and 37, which are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Allowable Subject Matter
7.	Claims 21-29, 32-35, 37-38 and 41-45 would be considered allowable pending overcoming the 101 rejection above and an updated search.

 Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELLISSA M OHBA whose telephone number is (571)272-4076. The examiner can normally be reached 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





8/13/2022
Mmo
/MELLISSA M. OHBA/Examiner, Art Unit 2164